Citation Nr: 1143226	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-23 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for a visual disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from November 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


REMAND

On an August 2008 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  He was scheduled for his requested hearing May 5, 2010.  A March 29, 2010 letter notified him of the time and place of the hearing.  38 C.F.R. § 20.704(b) (2011).  However, he did not report for the hearing.  

In addition, the Veteran appears to have been scheduled for another hearing in October 2010 but, again, failed to report.  Importantly, however, the letter notifying the Veteran of the scheduling of this second hearing is not included in the claims file.  

The Board acknowledges that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  However, this presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet.App. 307 (1999).  Thus, it is presumed that the mail is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id.  

In the current appeal, the Board finds that the presumption has been rebutted.  The Board is concerned that the Veteran may not have received notification of either hearing.  Although the March 2010 notification letter was not returned to the RO as undeliverable, that correspondence contained an address of the Veteran that was used on a letter forwarded to him in the following month and that subsequent April 2010 letter was returned to the RO as undeliverable.  Furthermore, in December 2009, the RO attempted to issue a supplemental statement of the case (SSOC) to the Veteran at the same address listed on the March 2010 hearing notification letter.  A handwritten notation on the cover letter to the December 2009 SSOC indicates that the SSOC was remailed to the Veteran at a new address in January 2010.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Accordingly, and based on the procedural aspects discussed herein, the Board concludes that another attempt should be made to reschedule the Veteran's previously requested hearing.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2011).  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

After confirming, to the extent possible, the Veteran's current address, schedule him for a hearing before a VLJ at the RO in accordance with his request.  Notify the Veteran (at his current address) and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


